Citation Nr: 1605058	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  12-02 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a low back disorder, to include as secondary to the service-connected bilateral sacroiliitis.  

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected bilateral sacroiliitis.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972.  This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and March 2010 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In a March 2010 rating decision, the RO found that the March 2009 rating decision was final and characterized the issue as a claim to reopen the previously denied claim of service connection for degenerative disc disease of the lumbar spine; however, in the January 2012 statement of the case (SOC), the RO implicitly found that the March 2009 rating decision was not final and characterized the issue as a claim for service connection for degenerative disc disease of the lumbar spine.  The Board similarly finds that the issue is on appeal is more appropriately characterized a service connection claim, as noted on the first page of this decision.  The Board finds that the March 2009 rating decision is not final and is on appeal because, in July 2009, the Veteran contacted VA and stated that he was filing a claim for increase of the service-connected bilateral sacroiliitis.  He also stated that he has to have injections in his lumbar are for pain and that the back injury occurred while on active duty and has continued to worsen.  See July 2009 report of general information.  The Board construes this statement as a notice of disagreement (NOD) for the rating assigned to bilateral sacroiliitis and the denial of the claim for service connection for his low back.  

Although the Veteran filed a claim for service connection for degenerative changes of the lower back, the Board has recharacterized the issue more broadly to encompass all low back disorders.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).

In the February 2012 substantive appeal, the Veteran requested a Board hearing at the local VA office.  In a February 2015 statement, the Veteran submitted a statement withdrawing his request for a personal hearing.  The hearing request has thus been withdrawn.  See 38 C.F.R. § 20.704(d) (2015).  

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims system contains additional VA treatment records.  The remainder of the documents in Virtual VA are either duplicative of the evidence in VBMS or are irrelevant to the present appeal.  Although additional VA treatment records, VA examinations, and statements by the Veteran were received subsequent to the most recent statement of the case, the Board finds that there is no prejudice to the Veteran as the decision herein remands the claims; therefore, the Agency of Original Jurisdiction (AOJ) will have an opportunity to review the records.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary for further evidentiary development.  

First, remand is required regarding the increased evaluation claim for issuance of an SOC.  When an NOD has been filed, the RO must issue an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  After a March 2009 rating decision granted service connection for sacroiliitis, the Veteran submitted an NOD regarding the evaluation assigned.  Although the RO issued several subsequent rating decisions, no SOC was issued.  Accordingly, remand of this issue is required for such.

Second, as to the low back disorder, remand is required for adequate etiological opinions.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In a secondary service connection claim, a medical opinion that a disorder is not the result of an already service-connected disability does not address the issue of aggravation.  El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  Where an examiner reports that an opinion cannot be provided without resort to speculation, it is necessary to determine whether there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.  Jones v. Shinseki, 23 Vet. App. 382, 389-91 (2010).

Here, the Veteran contends that his low back disorder either manifested during service, or was caused or aggravated by the service-connected bilateral sacroiliitis.  Although the Veteran was provided with VA examinations and medical opinions in February 2009 and December 2011, the Board finds that an additional VA examination and medical opinion are needed.  The February 2009 VA examiner diagnosed degenerative disc disease and stated that its connection to an in-service event could not be determined without resort to speculation.  In rendering that opinion, the examiner noted that there was no mention of degenerative disc disease in service and he had interim injuries of the back which further complicated the etiology.  The examiner did not, however, clarify if there is additional information that could enable the examiner to provide the necessary opinion or whether the inability to provide the opinion was based on the limits of medical knowledge.  The December 2011 VA examiner opined that the low back disorder was less likely than not proximately due to or the result of the service-connected bilateral sacroiliitis.  Aggravation was not addressed either in the stated opinion or the rationale. 

Third, remand is required regarding all issues on appeal to obtain federal records.  VA's duty to assist claimants includes obtaining relevant Social Security Administration (SSA) records.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c) (2015); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  The Veteran stated that he applied for Social Security Administration (SSA) disability benefits.  See October 2009 VA treatment record.  It appears that a request for the records was made in December 2009; however, the claims file does not contain a negative reply or copy of a decision to grant or deny benefits nor the records upon which the decision was based.  Therefore, the AOJ should attempt to obtain the Veteran's SSA records.  

Fourth, the Board finds that the issue of entitlement to TDIU is inextricably intertwined with the claims being remanded herein.  Thus, these claims should be resolved prior to resolution of the claim for entitlement to TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the AOJ to adjudicate the inextricably intertwined issue.

Finally, as the record reflects that the Veteran receives continuous treatment for his low back at VA healthcare facilities, all outstanding treatment records should be secured.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records related to his lumbar spine.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran. 

2.  Request VA medical records from the VA medical centers in Kansas City and Columbia, Missouri from December 2015 to the present.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran.

3.  Request a copy of any decision to grant or deny SSA disability benefits to the Veteran and the records upon which that decision was based and then associate them with the claims file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran.

4.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the etiology of any low back disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The Veteran is competent to attest to matters of which he has first-hand knowledge, including his observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

First, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each diagnosed low back disorder manifested in service or is otherwise related to the Veteran's period of active service, to include heavy lifting therein.  In rendering the opinion, the examiner must consider the Veteran's statement that he sought treatment from a chiropractor about two years after separation and the May 1988 private treatment records that show complaints of back pain.  

Second, the examiner must provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that each diagnosed low back disorder was caused or aggravated (permanently worsened) by the Veteran's bilateral sacroiliitis.  In rendering the opinion, the examiner must address the September 2011 opinion from the Veteran's VA physician wherein the physician states that it is possible for his hip pain to contribute to his back pain given the close proximity of the pain and mechanisms of hip/back pain.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




